UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* GlobalOptions Group, Inc. (Name of Issuer) COMMON STOCK, PAR VALUE $0. (Title of Class of Securities) 37946D209 (CUSIP Number) August 24, 2011 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) x Rule 13d-1(c) ¨ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 9 pages CUSIP No.37946D209 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) The Mangrove Partners Fund, L.P. 27-2067192 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)x (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION DE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.20% 12 TYPE OF REPORTING PERSON (see instructions) PN Page 2 of 9 pages CUSIP No.37946D209 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Mangrove Partners 98-0652572 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)x (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.20% 12 TYPE OF REPORTING PERSON (see instructions) OO Page 3 of 9 pages CUSIP No.37946D209 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Mangrove Capital 98-06252571 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)x (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.20% 12 TYPE OF REPORTING PERSON (see instructions) OO Page 4 of 9 pages CUSIP No.37946D209 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Nathaniel August 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)x (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION US NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.20% 12 TYPE OF REPORTING PERSON (see instructions) IN Page 5 of 9 pages Item 1(a). Name of Issuer: GlobalOptions Group, Inc Item 1(b). Address of Issuer’s Principal Executive Offices: 75 Rockfeller Plaza, 27th Floor, New York, New York 10019 Item 2(a). Name of Person Filing: The Mangrove Partners Fund, L.P., Mangrove Partners, Mangrove Capital, Nathaniel August Item 2(b). Address of Principal Business Office or, if none, Residence: 10 East 53rd Street, 31st Floor, New York, New York 10022 Item 2(c). Citizenship: The Mangrove Partners Fund, L.P. (DE);Mangrove Partners (Cayman Islands), Mangrove Capital (Cayman Islands), Nathaniel August (US) Item 2(d). Title of Class of Securities: Common Stock, par value $0.001 per share Item 2(e). CUSIP Number:37946D209 Page 6 of 9 pages Item 3. If this Statement is filed pursuant to 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) ¨ Broker or dealer registered under Section 15 of the Act; (b) ¨ Bank as defined in Section 3(a)(6) of the Act; (c) ¨ Insurance company as defined in Section 3(a)(19) of the Act; (d) ¨ Investment company registered under Section 8 of the Investment Company Act of 1940; (e) ¨ An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) ¨ An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) ¨ A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) ¨ A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) ¨ A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940; (j) ¨ A non-U.S. institution in accordance with Rule 240.13d-1(b)(1)(ii)(J); (k) ¨ Group, in accordance with Rule 240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with Rule 240.13d-1(b)(1)(ii)(J), please specify the type of institution: Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount Beneficially Owned: (b) Percent of Class: 5.20% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote: 0 (ii) shared power to vote or to direct the vote: (iii) sole power to dispose or to direct the disposition of: 0 (iv) shared power to dispose or to direct the disposition of: Page 7 of 9 pages Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following ¨. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of Group. Not applicable. Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of and do not have the effect of changing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having such purpose or effect for the time being. Page 8 of 9 pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. August 26, 2011 Date THE MANGROVE PARTNERS FUND, L.P. MANGROVE PARTNERS MANGROVE CAPITAL By:/s/ Nathaniel August Signature Nathaniel August, for himself, as Director of Mangrove Capital (for itself and The Mangrove Partners Fund, L.P.) and as a Director of Mangrove Partners Page9 of 9 pages
